Citation Nr: 0029085	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 1998, the RO issued a statement of the 
case in February 1998, and a written communication received 
in December 1998 effectively constituted a substantive appeal 
(despite the fact that the veteran referred to it as a notice 
of disagreement).  


FINDINGS OF FACT

1.  By rating decision in December 1995, a claim by the 
veteran of entitlement to service connection for PTSD was 
denied; a notice of disagreement was not received from that 
determination.

2.  Certain items of evidence received since the December 
1995 rating decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence that the 
inservice stressors claimed by the veteran occurred. 


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

2.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for PTSD, and the veteran's claim for that benefit has 
therefore been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that a December 1995 RO 
rating decision denied service connection for PTSD.  The 
veteran did not file a notice of disagreement from that 
rating decision.  Therefore, the December 1995 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if 
new and material evidence is presented or secured, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Board notes that pursuant to a February 1997 rating 
decision, the RO denied the veteran's request to reopen his 
claim of entitlement to service connection for PTSD on the 
basis that new and material evidence had not been received.  
However, in a November 1997 rating decision as well as in the 
December 1997 rating decision, the RO effectively reopened 
the veteran's claim of entitlement to service connection for 
PTSD and proceeded to deny on the merits.  However, the 
question of whether new and material evidence has been 
received to reopen the claim is a question which must be 
addressed by the Board regardless of the RO's action because 
it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).   

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence had been presented, then, immediately upon reopening 
the veteran's claim, VA was to determine whether the claim 
was well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim was found to be well grounded, then the merits of the 
claim could be evaluated after ensuring that the duty to 
assist, under 38 U.S.C.A. § 5107(a), had been met.  

However, on October 30, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  
Under the revised provisions of 38 U.S.C.A. § 5107(a), VA is 
now required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  If so, then the second step is to look to the 
merits of the claim after ensuring that the assistance 
required under the revised version of 38 U.S.C.A. § 5107(a) 
have been met. 

Turning to the record, the December 1995 rating decision 
denied the veteran's PTSD claim on the basis that there was 
no verification of an inservice stressor.  However, since the 
time of that determination, various evidence has been made of 
record pertinent to the claimed stressors.  The Board agrees 
with the RO's implicit finding that such new evidence is also 
material and that the veteran's PTSD claim has therefore been 
reopened. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (1999).  

The Board notes that prior to March 1997, the provisions of 
38 C.F.R. § 3.304(f) required medical evidence establishing a 
clear diagnosis of PTSD, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304 (1996).  

As it appears that both versions of 38 C.F.R. § 3.304 may 
have been effect during part of the appeal period, the Board 
will view the evidence with both versions in mind and will 
apply the most favorable to the veteran. 

However, before the Board may properly review the merits, it 
must determine that the statutory provisions of 38 U.S.C.A. 
§ 5107(a) regarding assistance to the veteran have been met.  
Review of the claims file reveals several attempts to obtain 
details of the claimed stressors from the veteran as well as 
at least two requests for verification of stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The Board does acknowledge that it appears that 
the veteran has not been afforded a VA psychiatric 
examination.  However, for reasons hereinafter discussed, the 
Board finds that the claimed inservice stressors have not 
been verified.  A VA psychiatric examination would not serve 
to verify any stressors and thus is not necessary to 
substantiate entitlement to the benefit sought.  In other 
words, 38 U.S.C.A. § 5107(a) does not mandate an examination 
under the circumstances of this case. 

The Board first notes that several VA hospital reports list a 
diagnosis of PTSD.  It appears that the difficulty with the 
veteran's claim has been to verify a claimed inservice 
stressor.  The veteran has reported being "around death" at 
three locations in Vietnam, and pertinent unit histories do 
document engagements with the enemy on several occasions 
during the period the veteran was serving in Vietnam.  
However, the veteran has been unable to provide specific 
dates, names of individuals, or any details which would allow 
for verification of the claimed stressors.  The veteran was 
awarded a number of decorations, including the Bronze Star 
(but without a "V" device).  However, the written citations 
pertinent to these decorations refer only to service in 
connection with ground operations against the enemy and do 
not on their face show that he engaged in combat with the 
enemy. Serving in a combat zone is not the same as engaging 
in combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It appears from the totality of the 
evidence that the veteran played a supporting role as a radio 
repairman.  There is no evidence that he was awarded the 
Purple Heart, Combat Infantryman Badge, or other combat 
citation.  

The Board acknowledges the veteran's assertions regarding 
stressful events during his Vietnam service.  However, both 
the old and the current versions of 38 C.F.R. § 3.304(f) do 
not permit a grant of service connection for PTSD based on 
stressors which are not supported by credible supporting 
evidence.  The record does not include any supporting 
statements from fellow servicemembers, and efforts to verify 
the claimed stressors through USASCRUR have been 
unsuccessful.  Moreover, the veteran's service records, 
including his 201 file, his DD Form 214, and his service 
decorations do not support a finding that he engaged in 
combat to otherwise establish the claimed stressors by 
reliance on the veteran's assertions alone.  Supporting 
evidence of the claimed stressors is needed, and the record 
does not include such supporting evidence. 

In sum, the Board is compelled to find that the preponderance 
of the evidence is against a finding that the claimed 
inservice stressors have been established.  As such, there is 
no basis for service connection for PTSD under the provisions 
of either version of 38 C.F.R. § 3.304(f).  It follows that 
the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
warrant a favorable determination in this case.  As the RO 
adjudicated the case on the merits after finding new and 
material evidence to reopen the veteran's claim, and as the 
statement of the case set forth the applicable laws and 
regulations on service connection and addressed the merits of 
the case, there is no prejudice to the veteran by the Board 
also deciding this case on the merits.  

In closing, the Board stresses to the veteran, as did the RO 
in the statement of the case, that he may reopen his claim if 
he is able to furnish more detailed information regarding the 
claimed stressors and/or other supporting evidence.   



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 



